Citation Nr: 0803765	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Reimbursement for the costs associated with emergency room 
treatment on May 6, 2005.



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida, which denied reimbursement for the costs associated 
with emergency room treatment on May 6, 2005. 

The appeal is REMANDED for further action, as described 
below.  VA will notify the veteran when further action on his 
part is required. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100.  

In non-precedential decisions, the Court has held that the 
VCAA notification requirements apply to claims for 
reimbursement of medical expenses.  See White v. Principi, 18 
Vet. App. 152 (table) (2002).  Additionally, the Board notes 
that the laws and regulations providing for the reimbursement 
of medical expenses in certain, limited circumstances, do not 
contain any notification provisions unique to these claims.  
See 38 U.S.C.A., Chapter 17; Barger v. Principi, 16 Vet App 
132 (2002).

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

Review of the claims file reveals that the veteran received 
no notice whatsoever satisfying these requirements.  Thus, 
prior to further appellate review of his claim, proper notice 
should be provided so that he may craft responsive and 
relevant argument, and submit any supporting evidence he 
wishes.

The veteran contends that on May 6, 2005, his home blood 
pressure monitor reading was 180/116, with a heart rate of 
93.  He indicated that he called the VA telecare hotline and, 
following a phone triage, the nurse instructed him to seek 
emergency medical care at 6:43 AM.  The claims folder does 
not contain any records from the VA telecare hotline.  The 
VAMC should seek to obtain these documents.

If verification that the veteran was instructed by VA hotline 
personnel to obtain emergency medical care is not be 
available, a VA medical opinion should be obtained in order 
to ascertain whether a prudent layperson would reasonably 
expect that delay in seeking medical attention would be 
hazardous to life or health in the aforementioned 
circumstances.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007).

2.  The VAMC should attempt to obtain 
copies of the records from the VA telecare 
hotline, dated May 6, 2005, from 6 to 8 
AM.  The VAMC should seek to verify 
whether the veteran had been instructed by 
any staff member at hotline to seek 
emergency medical care on May 6, 2005.

3.  If the VAMC is unable to verify that 
the veteran was instructed by the VA 
telecare hotline personnel to obtain 
emergency medical care, the VAMC should 
refer the veteran's claim folder for a VA 
medical opinion.  The opining physician 
should specifically state whether a 
prudent layperson would reasonably expect 
that delay in seeking medical attention 
would be hazardous to life or health if a 
home blood pressure reading was 180/116 
with a heart rate of 93.  

4.  After the actions requested above have 
been completed, the VAMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
